DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Receipt of Arguments/Remarks filed on January 4, 2021 is acknowledged. Claims 1-8, 12-13, 22-27 and 30-33 are pending. Claims 8 and 12-13 are withdrawn. Claims 9-11, 14-21, and 28-29 are cancelled. Claims 1-7, 22-27, and 30-33 are currently under examination and the subject matter of the present Office Action.
Withdrawn Objections/Rejections
The amendments filed January 4, 2021 canceling Claims 28-29 have overcome the 112 rejection of these claims. This rejection has been withdrawn.

Response to Arguments
Applicant argues the  § 102(b) rejection of Claims 1, 2, 6, 7, 22, 23, and 25 over Duffy et al. ("D1"), as evidenced by the Polyvinyl Alcohol Datasheet. Applicant comments that D1 teaches the exact opposite of Applicant's invention, which rather than having a reaction product already formed and thus present within an emulsion, D1 focuses on keeping its reactants unreacted until application or end use of the emulsion. Applicant continues that this is achieved by controlling pH of D1's emulsion to be within a specific range (5 to 9, preferably 5.5 to 8.5, or most preferably 6 to 8), and that the emulsion is activated after application/use, generally via heating. According to Applicant, D1, based on its claimed "buffer system" does not have a reaction in its emulsion, and thus lacks a reaction product in its emulsion. 
It appears that Applicant is arguing the timing by which hydrosylation occurs.  However, the claim steps, as recited in Claim 1, do not require order of addition and has no feature adding hydrosylation 11 comprising the POS A, which reads on component (a) instantly claimed, with an emulsifying agent preferably polyvinyl alcohol (PVA); 2) preparing a preemulsion E12 with POS B, which reads on component (b) instantly claimed, with PVA; 3) mixing E11 and E12 to produce E1.  Stage 2 consist of producing emulsion E2 by adding catalyst  to POS A or POS B. Stage 3 mixes E1 and E2 to create emulsion E3. It is noted that an inhibitor/stabilizer for the polyaddition is optionally added ([0178]-[0179]) if the reaction is blocked from crosslinking at room temperature [0185], indicating that when it is absent, the reaction proceeds and does not require the use of heat. Heat is only necessary to overcome the presence of this inhibitor [0185]. With regards to the pH, the pH exemplified with Duffy’s solution is between 4.5 to. 5.5 (Example 1) where the “SiH” is the most stable, which anticipates the pH in Claim 25.  The buffer system indicated by the Applicant (p. 9, 3rd paragraph of Remarks) is not a requirement but rather also an optional component in Duffy ([0178]-[[179]) to maintain the pH between 5-9, which overlaps with the instantly claimed pH. 
There is no claim element missing in the art, and additionally, the product does not have any particular structure that is different from the prior art. Thus, the instant claims are anticipated by Duffy.   
Applicant cites MPEP § 2141.02(VI) to argue the 103 rejections of Claims 1-7, 22, 23, 25, and 27-31 over Duffy (D1), Claims 1-7, 22-25, and 27-31 over Duffy in view of Lee, and Claims 1-7, 22, 23, 25, 26, and 27-30  over Duffy in view of Yamamoto. MPEP § 2141.02(VI) states that "[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention." Applicant argues that the cited art teaches away because D1 describes a 2-part or multi-part system commonly used in the paper coating industry. In particular, D1's system includes at least 
This argument is not persuasive because there is no recitation of these droplet structure in the instant claims. Applicant’s argument that the present system forms a crosslinked network prior to application to a substrate is also unpersuasive because this limitation is not claimed.  Furthermore, the burden is on Applicant to show that structure of instant claims is different from that of the prior art’s.  
Applicant argues that "[t]he mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art." In fact, even if all aspects of the claimed invention are individually known, that fact "is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references." One of skill in the art have no objective reason to combine and/or modify the prior art to arrive at Applicant's invention, especially as now claimed (absent impermissible hindsight). In addition, the claimed invention is not predictable based on a combination and/or modification of the prior art. 
It is unclear which claims and claim elements Applicant is referring to in this remark as no clear argument was set forth. The Examiner relied on primary art Duffy and the secondary arts were relied on to cure the deficiencies of Duffy with the motivation outlined in the previous Office Action and the present rejection below. Only Claim 1 was amended, which is still anticipated and/or rendered obvious by Duffy. As such, the rejection is maintained.
It is also to be appreciated that the current state of the law in terms of the obviousness standards, even post-KSR, does not provide an Examiner with carte blanche to develop obviousness rejections in any acceptable manner. In other words, an Examiner is not merely permitted to find each element of a claimed combination somewhere in the prior art, and then piece each element together in light of the teachings of the present invention to then reach the present invention. "This form of hindsight 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant remarks that new claim 32 overcomes all but one of the outstanding art-based rejections, and that new claim 33 overcomes all outstanding rejections with the exception of the double patenting rejection.
The Examiner disagrees.  The combination of Duffy’s teaching with that of Lee teaching the reaction at ambient temperature renders Claim 32 obvious.  The combination of Duffy, Lee, and Yamamoto renders Claim 33 obvious, with Yamamoto curing Duffy’s deficiency with respect to the non-ionic surfactant at a weight ratio of polyvinyl alcohol to nonionic surfactant of at least 5:1; or a cationic or anionic surfactant at a weight ratio of polyvinyl alcohol to cationic or anionic surfactant of at least 2.5:1. See the modified 103 rejection below.
Applicant submits that the double patenting rejection is overcome in view of the amendments and arguments, or in the alternative, Applicant requested that the rejection be held in abeyance until allowable subject matter is indicated. 
The rejection is maintained for the reasons cited above. The Examiner noted Applicant’s request in Applicant’s argument with respect to the Double Patenting rejection over US 9,504,748 B2 in view of Duffy as evidenced by the Polyvinyl Alcohol Datasheet, that the double patenting rejection be held in 

The Examiner thanks the Applicant for pointing the incorrect recitation of the Claims in the previous 112 and double patenting rejections, which included the cancelled claims. Please note that the Examiner amends the listing of the Claims in the double patenting rejection in the present Office Action.

New and Modified Rejections Necessitated by the Amendments
Filed January 4, 2021

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 6-7, 22-23, and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Duffy et al., hereinafter Duffy, as evidenced by the Polyvinyl Alcohol Datasheet [online], (prepared at the 68th JECFA and published in FAO JECFA Monographs 4 (2007), [retrieved on 2020-09-23]. Retrieved from the Internet: <URL:http://www.fao.org/fileadmin/user_upload/jecfa_additives/docs/monograph4/additive-327-m4.pdf>.
aqueous silicone emulsion comprising a non-aqueous dispersed silicone phase with at least one polyorganosiloxane (A) comprising Si-EU units where EU represents a group comprising at least one ethylenic unsaturation, and A having per molecule at least two Si-EU units; at least one polyorganosiloxane (B) comprising SiH units capable of reacting by polyaddition with the Si-EU units; a metal catalyst; an agent for adjusting and maintaining pH; an emulsifying agent; a stabilizer (Claims 1 and 3, Example 1), anticipating Claim 1. 
Example 1 addresses the various limitations in Claims 1, 2, 6-7, 22-23, and 25.  Duffy exemplifies POS A is a polysiloxane comprising vinyl groups in the chain and at the chain end (Example 1), anticipating Claim 2 wherein the POS contains at least two vinyl groups. Example 1 describes addition of 2 wt % of poly(vinyl alcohol) to components A and B, anticipating Claim 22, and resulting in base emulsions E1 and E2 which are separately prepared comprising propylene glycol, which is an excipient oil per the instant disclosure [0065], and afterwards, E1 and E2 were mixed together in the absence of non-polymeric surfactant, thus anticipating Claims 6-7, and 23. 
With regards to the poly(vinyl alcohol), the PVA solution according to Duffy are also characterized by their degree of condensation, evaluated by the dynamic viscosity coefficient hdt of a 4 weight% aqueous PVA solution measured at a temperature of 20+5° C using an Ostwald viscometer [0114]. Duffy’s invention uses PVAs with hdt of between 5 and 10 mPa [0115], which is consistent to a 4% solution as evidenced by the PVA description published in FAO JECFA (p.2, viscosity), reading on Claim 22.
The pH exemplified with Duffy’s solution is between 4.5 to. 5.5 (Example 1) where the “SiH” is the most stable, anticipating Claim 25.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-7, 22-23, 25, 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Duffy et al., (US 2005/011940.6 A1, Jun. 2, 2005), hereinafter Duffy, , as evidenced by the Polyvinyl Alcohol Datasheet [online], (prepared at the 68th JECFA and published in FAO JECFA Monographs 4 (2007), [retrieved on 2020-09-23]. Retrieved from the Internet: URL:http://www.fao.org/fileadmin/user_upload/jecfa_additives/docs/monograph4/additive-327-m4.pdf, as applied to the Claims 1, 2, 6-7, 22-23, and 25 rejections above.

Applicant Claims
	Applicant claims a process for the preparation of an aqueous silicone dispersion, the process comprising: i) mixing components (a) and (b) to form a mixture, wherein components (a) and (b) comprise; (a) an alkenyl-containing organopolysiloxane having an average per molecule of at  least 2 alkenyl group (b) an SiH containing siloxane having an average per molecule of at least 2 SiH moieties; and ii) emulsifying the resulting mixture in an aqueous polyvinyl alcohol solution to form an aqueous silicone emulsion; and iii) reacting components (a) and (b) in the presence of a hydrosilylation catalyst to form a reaction product;  wherein components (a) and (b) and their reaction product are stabilized in dispersed form by the polyvinyl alcohol dissolved in the aqueous phase; wherein the alkenyl-containing organopolysiloxane (a) has a dynamic viscosity of from 100 to 100,000,000 milliPascal-seconds (mPa-s) when tested as described in ASTM D1084 at 25°C; wherein the alkenyl-containing organopolysiloxane (a) is a vinyl-endcapped polydimethylsiloxane of formula CH2=CH-Si(CH3)2O-[Si(CH3)2O]n-Si(CH3)2-CH=CH2, wherein n is an average number of from 100 to 10000; wherein an excipient oil is mixed with the alkenyl-
	Applicant also claims a process for the preparation of an aqueous silicone dispersion, the process comprising: i) mixing components (a) and (b) to form a mixture, wherein components (a) and (b) comprise; (a) an alkenyl-containing organopolysiloxane having an average per molecule of at least 2 alkenyl groups, and (b) an SiH containing siloxane having an average per molecule of at least 2 SiH moieties; ii) emulsifying the mixture in an aqueous polyvinyl alcohol solution to form an aqueous silicone emulsion; and iii) reacting components (a) and (b) in the presence of a hydrosilylation catalyst to form a reaction product; wherein components (a) and (b) and their reaction product are stabilized in dispersed form by the polyvinyl alcohol dissolved in the aqueous phase
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
To the extent that Duffy does not anticipate Claims 1, 2, 6-7, 22-23, and 25, these claims are rendered obvious by the examples and teachings of Duffy as described above. 
Regarding Claims 1-5 and 31, Duffy expressly teaches the POS A is a polysiloxane comprising vinyl groups in the chain and at the chain end (Example 1) and POS B comprising 1.05 SiH group per 100g of the hydropolysiloxane oil suggesting that singular alkenyl-containing organopolysiloxane and SiH containing siloxane were used. Examples of polyorganosiloxanes (POS) A according to Duffy’s invention include dimethylpolysiloxanes with dimethylvinylsilyl ends [0088]. The degree of polymerization is preferably between 2 and 5000, and it is advantageous to have a viscosity (at 25°C.) of at least equal to 10 mPas, preferably to 1000 mPa's and more preferably still of between 5000 and 200,000 mPas ([0083] [0085]). Thus, Duffy reads on the compounds and features in Claims 2-4.  Duffy teaches examples of polyorganosiloxane B include dimethylpolysiloxanes with hydrodimethylsilyl ends [0101], reading on Claim 5. 
Regarding Claim 27, Duffy teaches the monitoring the polymerization rate, which is conducted in a bath for 4 hours at 40 [Symbol font/0xB0]C, and recites that for a given silicone formulation, the polymerization rate depends on the temperature of the ovens and on the residence time of the substrate in these ovens ([0228], [0237]), reading on the about 50 to about 100 [Symbol font/0xB0]C temperature instantly claimed in Claim 27.  
To the extent that Claim 29 is indefinite, the claim encompass at least achieving a degree of completion with a desired property. Duffy teaches that it is necessary to look for minimum time to have the correct polymerization as evaluated by the adhesive tape test, and further recites that monitoring the polymerization rate allows one to evaluate the reactivity over time and thus indirectly the chemical stability of the bath, as any reactive or catalytic component which has disappeared results in a decrease in the chemical reactivity ([0229], [0231]), thus reading on the limitation in Claim 29.
Claim 28 is indefinite, it also appears to be encompassed by the aqueous silicone emulsion taught by Duffy. Duffy recites that the catalytic system of this silicone elastomer emulsion of polyaddition type advantageously comprises at least one stabilizer E or retardant for the addition reaction [0117], thereby suggesting that the aqueous silicone dispersion taught by Duffy encompasses the “1-part silicone elastomer emulsion” feature in Claim 28.  
By the Examiner’s calculation, the components in Example 1 reads on the amounts instantly claimed in Claim 30.  The aqueous silicone dispersion according to Duffy comprises the emulsified silicone oil A represents approximately 38 wt% of the emulsion, with content of the vinyl groups at approximately 11 wt%; Hydropolysiloxane oil B has an SiH content of 1.05 groups per 100g B; The emulsions containing silicone oil A and B are mixed to obtain base emulsion E1 made up to 100% with water; The karsted catalyst C in a vinylated silicone oil has an overall level of platinum of approximately 300 ppm in the catalyzing emulsion E2, and wherein emulsion E2 is in the region of 38 wt %; 2% PVA is added in A and another 2% to B; The base emulsion E1 and the catalyzing emulsion E2 thus described are mixed in the proportion of 100 parts of base emulsion E1 per 6 to 12 parts of catalyzing emulsion E2 and further diluted with water (Example 1, [0232]).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Duffy does not expressly teach the dimethylpolysiloxanes with dimethylvinylsilyl ends with the structure in Claim 4 reacting with dimethylpolysiloxanes with hydrodimethylsilyl ends in Claim 5. Instead, Duffy teaches POS A with vinyl groups in the chain and at the chain end and POS B with a content of “SiH' reactive groups of approximately 1.05 groups per 100 g of hydropolysiloxane oil.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	

Regarding Claims 3 and 30, the viscosity range taught by Duffy overlaps with the instantly claimed range, while the amounts exemplified by Duffy also reads on the amounts instantly claimed in Claim 30. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use an alkenyl-containing POS with a dynamic viscosity taught by Duffy and the amounts of the components used by Duffy to come up with an aqueous silicone emulsion with reasonable expectations of success. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Claims 1-7, 22-25, and 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Duffy et al., (US 2005/011940.6 A1, Jun. 2, 2005), hereinafter Duffy, , as evidenced by the Polyvinyl Alcohol Datasheet [online], (prepared at the 68th JECFA and published in FAO JECFA Monographs 4 (2007), [retrieved on 2020-09-23]. Retrieved from the Internet: URL:http://www.fao.org/fileadmin/user_upload/jecfa_additives/docs/monograph4/additive-327-m4.pdf, as applied to the Claims 1-7, 22-23, 25, 27-31 rejections above and in view of Lee et al. (US 4,766,176, Aug. 23, 1988), hereinafter Lee.
Applicant Claims
	Applicant also claims a process for the preparation of an aqueous silicone dispersion, the process comprising: i) mixing components (a) and (b) to form a mixture, wherein components (a) and (b) comprise; 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Duffy have been set forth supra.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Duffy teaches the addition of a stabilizer to block crosslinking of POS A and B in the presence of catalyst at room temperature, suggesting that the reaction proceeds at room temperature ([0184]-[0185]). However, Duffy does not expressly teach that component (a) reacts with component (b) in a polymerization reaction at ambient temperature in the presence of the hydrosilylation catalyst.
	Regarding the limitation that the reaction is performed at ambient temperature in Claims 24, and 32-33, Lee is in the field of organosiloxane compositions, and cures the deficiency of Duffy by expressly teaching a preparation process for a curable organosiloxane composition. Lee’s invention is obtained by blending polyorganosiloxane (A) containing repeating units of MeSiO1.5, Me2ViSiO0.5, Me3SiO0.5, Me3SiO; a dimethylhydrogensiloxy terminated polydimethylsiloxane (B); and microencapsulated catalysts equivalent to 3 ppm of platinum (Example 1).  Lee recites that compositions that cure by a hydrosylation reaction begin to cure even at ambient temperature once the reactants are combined, and therefore the platinum catalyst and the organohydrogensiloxane reactant usually are packaged in separate containers and are not combined until it is desired to cure the composition (Col. 1, lines 23-41).  Lee shows that the composition containing catalyst cured within 3 days at room temperature (Example 1).  Lee further Claim 27 (Col. 1, lines 17-23)
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	
Duffy teaches monitoring the polymerization rate, and recites that for a given silicone formulation, the polymerization rate depends on the temperature of the ovens and on the residence time of the substrate in these ovens ([0228], [0237].  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lee with that of Duffy and allow the reaction to proceed at ambient temperature in the presence of a hydrosylation catalyst and temperature be increased if rapid rate is desired, depending on the desired polymerization rate by the artisan. One would be motivated to do so depending on the skilled artisan’s desire to accelerate or decelerate the polymerization reaction.

Claims 1-7, 22-27, 30-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Duffy et al., (US 2005/011940.6 A1, Jun. 2, 2005), hereinafter Duffy, , as evidenced by the Polyvinyl Alcohol Datasheet [online], (prepared at the 68th JECFA and published in FAO JECFA Monographs 4 (2007), [retrieved on 2020-09-23]. Retrieved from the Internet: URL:http://www.fao.org/fileadmin/user_upload/jecfa_additives/docs/monograph4/additive-327-m4.pdf, as applied to the Claims 1-7, 22-25, and 27-32 rejections above and in view of Lee et al. (US 4,766,176, Aug. 23, 1988), hereinafter Lee, and in view of Yamamoto et al. (EP 2 267 079 A1, Dec. 29, 2010), hereinafter Yamamoto.
Applicant Claims

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Duffy and Lee have been set forth supra. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Duffy does not expressly teach that the aqueous polyvinyl alcohol solution contains a non-ionic surfactant at a weight ratio of polyvinyl alcohol to nonionic surfactant of at least 5:1; or a cationic or anionic surfactant at a weight ratio of polyvinyl alcohol to cationic or anionic surfactant of at least 2.5:1.
Yamamoto cures deficiency by teaching a curable emulsion composition composed of an organopolysiloxane, an organohydrogenpolysiloxane, 0.5 to 10 parts by mass of a nonionic surfactant, and 1 to 20 parts by mass of a polyvinyl alcohol with a viscosity of 20 mPa·s at 20°C for a 4% by mass aqueous solution, (Claim 1, Preparation examples 1-3), reading on the claimed range in Claims 26 and 33. The nonionic surfactant used by Yamamoto is of polyoxyethylene alkyl ether surfactant (Preparation examples 1-3).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yamamoto with Duffy and add the non-ionic surfactant and PVA in the amount, and thus resulting PVA:nonionic surfactant ratio, expressly taught by Yamamoto. One would have been motivated to do so with reasonable expectations of success because Yamamoto has shown efficiency in utilizing the PVA:nonionic surfactant ratio in emulsifying the organopolysiloxane and organohydrogenpolysiloxane mixtures in obtaining a stable curable silicone emulsion. 
Regarding the claimed range, Yamamoto’s claimed and exemplified amount lies in the within the instantly claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-7, 22-27, and 31-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-4, and 9-10 of  US 9,504,748 B2, hereinafter ‘748, in view of Duffy et al., (US 2005/011940.6 A1, Jun. 2, 2005), hereinafter Duffy, as evidenced by the Polyvinyl Alcohol Datasheet [online], (prepared at the 68th JECFA and published in FAO JECFA Monographs 4 (2007), [retrieved on 2020-09-23]. Retrieved from the Internet: URL:http://www.fao.org/fileadmin/user_upload/jecfa_additives/docs/monograph4/additive-327-m4.pdf and in view of Yamamoto et al. (EP 2267079 A1, Dec. 29, 2010), hereinafter Yamamoto.
Although the conflicting claims are not identical, they are not patentably distinct from each other.
The instant Claims are drawn to a process for the preparation of an aqueous silicone dispersion comprising:(a) an alkenyl-containing organopolysiloxane having an average per molecule of at least 2 alkenyl groups, and (b) an SiH containing siloxane having an average per molecule of at least 2 SiH moieties; and emulsifying the resulting mixture in an aqueous polyvinyl alcohol solution to form an aqueous silicone emulsion; wherein a hydrosilylation catalyst is added simultaneously with the addition of the aqueous polyvinyl alcohol or is added to the aqueous silicone emulsion subsequently, with the alkenyl- containing organopolysiloxane (a) and the SiH containing siloxane (b) being reacted together in the aqueous silicone emulsion, and the alkenyl-containing organopolysiloxane (a) and the SiH containing siloxane (b) and their reaction product being stabilized in dispersion form by the polyvinyl alcohol 
The conflicting claims are drawn to a process for preparing the aqueous dispersion according to claim 1, the process comprising: mixing the alkenyl-containing organopolysiloxane (a) and the SiH containing siloxane (b); and emulsifying the resulting mixture in an aqueous solution of the polymeric film former C) and the surfactant D) to form an aqueous silicone emulsion; wherein the hydrosilylation catalyst B) is added simultaneously with the aqueous solution of the polymeric film former C) and the surfactant D) or is added to the aqueous silicone emulsion subsequently; wherein the alkenyl-containing 
The instant and conflicting claims differ in that the instant claims specifically recite the method employs a nonionic surfactant, the weight ratio of polyvinyl alcohol to nonionic surfactant, and includes amounts of the components POS A, POS B, PVA, catalyst and water in the composition.  The conflicting claims are silent on these aspects.  
However, Duffy and Yamamoto cure the deficiency.  The teachings of Duffy and Yamamoto have been set forth in the 103 rejection above.  Importantly, Duffy teaches all the amounts of the components while Yamamoto teaches the nonionic surfactant as well as the ratio of PVA to non-ionic surfactant. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Duffy and Yamamoto with that of ‘748 and invent a composition instantly claimed.  One would have been motivated to do so because ‘748 and Duffy have outlined the process for successfully preparing aqueous silicone dispersion (in the claims for ‘749 and in the Duffy’s examples), while Yamamoto has shown success in using the proper PVA:nonionic surfactant amounts in emulsifying the organopolysiloxane and organohydrogenpolysiloxane mixtures to obtain silicone emulsion with stable curability.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 1-7, 22-27, and 31-33 of the instant application and Claims 1-4, and 9-10 of US 9,504,748 B2 are obvious variants and are not patentability distinct.
Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616